Citation Nr: 9933161	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post right acromioclavicular joint separation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder one-year period following notification of the 
decision being appealed.

The present case arises from a February 1999 rating action 
which denied a compensable evaluation for the veteran's right 
shoulder disability.  A notice of disagreement with that 
decision was received in February 1999, and a statement of 
the case was issued in May 1999.  Later that month, the 
veteran perfected his appeal upon the receipt at the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals).  The case 
was subsequently forwarded to the Board, in Washington, DC.  


REMAND

A review of the record reflects that, on his May 1999, VA 
Form 9, the veteran requested a hearing at his local VA 
office, before a Member of the Board.  In a statement 
received from the veteran on September 20, 1999, however, he 
modified his hearing request, advising that he did not want a 
hearing before a Board Member, but rather, desired a hearing 
before a "D.R.O."  (Presumably, he meant to request a 
hearing before a hearing officer or a decision review officer 
at the RO.)  In a letter dated September 24, 1999, the RO 
informed the veteran that his requested hearing was scheduled 
to take place on October 14, 1999.  He apparently failed to 
report for that hearing and, in a letter dated November 2, 
1999, the RO informed the veteran that his case was being 
transferred to the Board in Washington.

On November 18, 1999, the Board received a letter from the 
veteran, in which he advised that he did not report for his 
October 1999 hearing because he did not receive his notice of 
the scheduled time until after the hearing date had passed.  
He then asked that the hearing be rescheduled.  

Pursuant to 38 C.F.R. § 20.1304, the Board may honor a 
request for a personal hearing received within 90 days after 
an appellant has been mailed notice that his appeal has been 
certified to the Board.  Since in this case, the veteran's 
November 1999 request to the Board for a hearing was received 
well before 90 days had passed since he was advised his claim 
was forwarded to the Board, and in view of the veteran's 
apparent failure to have timely received notice of his 
previously scheduled hearing, his current request for a 
personal hearing will be honored.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

The RO should contact the veteran and 
clarify his desires for a hearing with 
regard to its location, and whether he is 
requesting one before a hearing officer 
or a Board Member.  Once that has been 
accomplished, the appropriate hearing 
should arranged to take place as soon as 
practicable.

No action is required of the veteran until he is further 
informed, although he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


